Judgment and order reversed and new trial granted, costs to abide the event, on the ground that no distinct basis of defendant’s liability was shown. Plaintiff had been instructed to operate the machine, and how to start and stop it, and was made familiar with the use of the belt-shifting gear by which the power was applied and turned off. A part of the operator’s duties was to clear off the cogs if they became clogged by shreds of jute. He was told not to touch the gear to clean it unless the machine was at rest. With such strict caution, first to have the machine stopped before cleaning the gears, the direction or method for the operator to touch the cogs with his hands instead of using an appliance did not become a negligent one because of the possibility that some intermeddler might start up the machine while plaintiff was thus engaged. (Ramsay v. Arbuckle, 147 App. Div. 685.) Jenks, P. J., Bair, Thomas, Carr and Putnam, JJ., concurred.